Citation Nr: 1828883	
Decision Date: 05/16/18    Archive Date: 05/23/18

DOCKET NO.  13-16 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right hand condition.

2.  Entitlement to service connection for cervical spondylosis, to include as secondary to service-connected lumbar strain and left knee patellar chondromalacia and medical meniscus degeneration.

3.  Entitlement to an increased rating in excess of 10 percent for left knee patellar chondromalacia and medical meniscus degeneration prior to November 28, 2016, and in excess of 30 percent beginning January 1, 2018.

4.  2018Entitlement to service connection for obstructive sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1990, October 2003 to July 2004, and from November 2006 to March 2008.  He subsequently served in the National Guard from December 2008 to January 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of April 2012 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

These claims were previously before the Board in December 2016, at which time they were remanded for additional development.  

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current right hand disability

2.  The Veteran's cervical spondylosis is not related to any injury, disease, or event incurred in service, or to a service-connected disability.

3.  Prior to November 28, 2016, the Veteran's left knee disability manifested by pain on motion and limitation of flexion to 125 degrees; there was no limitation of extension. 

4.  January 1, 2018 is the first day of the month after 13 months following the implantation of prosthesis in the Veteran's left knee; there were no intermediate degrees of residual weakness, pain, or limitation of motion, nor chronic residuals consisting of severe painful motion or weakness after this date.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hand disability have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for cervical spondylosis, to include as secondary to service-connected lumbar strain and left knee patellar chondromalacia and medical meniscus degeneration have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017). 

3.  The criteria for an evaluation in excess of 10 percent prior to November 28, 2016 for left knee patellar chondromalacia and medical meniscus degeneration, and in excess of 30 percent beginning January 1, 2018, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, Diagnostic Codes 5260, 5055 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Generally, to establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In addition, service connection is also warranted where the evidence of record establishes that a disability is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3. 310(a).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2017).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Right Hand

The Veteran is seeking service connection for a right hand injury, which he maintains was caused by an in-service fall in November 2007.

The Veteran underwent a VA hand examination in February 2010 and indicated he slipped and fell off a ramp while unloading supplies from a helicopter during service.  Diagnostic testing was done; there was no radiographic evidence of osseous, articular, or soft tissue abnormalities identified.  The Veteran was diagnosed with a right thumb strain, and the examiner noted that it caused problems with lifting and carrying.  

The Veteran underwent another VA hand examination in April 2012.  The examiner provided a diagnosis of hand/wrist tenosynovitis.  He recounted the Veteran's history of falling in service in November 2007 and using his right hand to protect himself from getting hurt.  The examiner noted pain in the right hand, and indicated that muscle strength was a four out of five.  Based on the results of the examination, the examiner opined that the Veteran's right wrist and carpus condition was less likely as not related to service.  There was no evidence of such condition in the service treatment records, and the Veteran reported in April 2008 that his right hand pain started three weeks earlier with no history of trauma.  

Pursuant to the December 2016 Board remand, the Veteran underwent another VA hand examination in March 2017, and the examiner noted the previous right thumb strain diagnosis.  However, he also indicated that this diagnosis of a ligament strain was changed to a small wrist fracture after more specific imaging studies were completed.  The wrist fracture residuals required surgical management and affected the wrist joint and the Veteran's functional capacity.  The examiner found that the range of motion for the right hand was normal, and there was no evidence of pain with use.  The examiner opined that the Veteran's right wrist tenosynovitis and fracture were related to his in-service fall, and the condition affected the wrist; there was no evidence of a hand trauma or pathology found on examination.

In July 2017, the Veteran was service connected for hand/wrist tenosynovitis.

The Board finds that March 2017 VA examination highly probative and concludes that there is no current right hand disability; thus, the first element of the service connection claim has not been satisfied.  While a previous examiner initially diagnosed a right thumb strain, subsequent examinations indicate that it was a misdiagnosis and the condition is properly contemplated by his service-connected hand/wrist tenosynovitis.  Congress specifically limits entitlement for service connected disease or injury to cases where incidents have resulted in a disability. In the absence of proof of a present disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, in this case, without evidence of a current disability, other than service-connected hand/wrist tenosynovitis, direct service connection for a right hand disability must be denied.  

Cervical Spondylosis

The Veteran received a VA neck examination in January 2014 and the examiner noted a diagnosis of cervical spondylosis.  The Veteran stated that he developed neck pain three years earlier, but denied a history of trauma.  Based on the results of the examination, the examiner opined that it was less likely than not due to or the result of the Veteran's service-connected knee and lumbar conditions.  He reasoned that the cervical condition belonged to a different and unrelated anatomical area with a different pathophysiology to the lumbar and left knee conditions.  

Pursuant to the December 2016 Board remand, the Veteran received a VA neck examination in March 2016, and the examiner confirmed the previous cervical spondylosis diagnosis.  The Veteran complained of occasional upper/neck pain and crepitance that worsened when he moved his head from side to side.  Based on the results of the examination, the examiner opined that the Veteran's cervical spondylosis was less likely than not caused by or a result of the Veteran's military service.  His service treatment records were silent for the condition, and he noted that cervical spondylosis was a chronic condition that tended to progressively worsen over time with the natural aging process or due to repetitive trauma.  The examiner further opined that the cervical spondylosis was more likely than not caused by age and the Veteran's occupational history as a heavy truck driver for more than 20 years.  He then noted that there was significant medical evidence supporting the fact that cervical spondylosis can be considered part of the normal aging process in patients older than 40.  

The examiner also found that the Veteran's cervical spondylosis was less likely than not caused or aggravated by his service-connected knee and lumbar spine disabilities.  He agreed with the January 2014 examiner that the cervical condition was not related pathophysiologically or anatomically.  Furthermore, there was no medical evidence to support the proposition that lumbar strain and left knee chondromalacia would cause or aggravate cervical spondylosis.  

The Board finds the March 2016 VA examination results to be the most probative evidence of record.  The examiner's findings are credible and competent, as they were provided with thorough rationales with regards to the Veteran's cervical spondylosis and its lack of connection to service.  Although the examiner confirmed that the Veteran had a current cervical disorder, he provided thorough opinions explaining why it was less likely than not that it was the result of his military service or his service-connected disabilities.  More important, the examiner provided an alternative etiology, using his expertise and medical literature to competently link the cervical spondylosis to aging and the Veteran's post-service civilian occupational.  Compared to the competent medical opinions regarding causation and aggravation based on an accurate interpretation of the record, the Board finds that the claim is not in equipoise and, therefore, service connection for cervical spondylosis is denied.  

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified by the schedule are considered adequate to compensate veterans for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When rating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Such inquiry is not to be limited to muscles or nerves. Limitation-of-motion determinations are, if feasible, to be expressed in terms of the degree of any additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca, 8 Vet. App. at 207.  

By itself, pain throughout a joint's range of motion does not constitute functional loss, but if there is additional pain, the examiner must address any additional loss of motion due to the DeLuca factors.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  If a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The Veteran is seeking evaluations for his left knee in excess of 10 percent prior to November 28, 2016 and in excess of 30 percent beginning January 1, 2018.  An evaluation of 100 percent was in effect from November 28, 2016 to January 1, 2018, when the Veteran underwent a total left knee replacement.

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion. 38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5256 provides ratings based on ankylosis of the knee.  A 30 percent rating is warranted for ankylosis of favorable angle in full extension, or in slight flexion between zero and 10 degrees, a 40 percent rating is warranted for ankylosis in flexion between 10 degrees and 20 degrees, a 50 percent rating is warranted for ankylosis in flexion between 20 degrees and 45 degrees, and a 60 percent rating is warranted for extremity unfavorable ankylosis in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability. Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5258 provides a 20 percent rating for semilunar, dislocated cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for the removal of symptomatic, semilunar cartilage.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg. Extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a. 

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula.  Slight knee or ankle disability is rated 10 percent disabling; moderate knee or ankle disability is rated 20 percent disabling; malunion with marked knee or ankle disability is rated 30 percent disabling, and nonunion with loos motion requiring a brace is rated as 40 percent disabling.  

Under Diagnostic Code 5055, for a total knee replacement with prosthesis, a 100 percent evaluation is assigned for 1 year following implantation of the prosthesis. After that year, a minimum rating of 30 percent disabling is assigned. With intermediate degrees of residual weakness, pain or limitation of motion, the rater is directed to evaluate as analogous to Diagnostic Codes 5256, 5261, or 5262. A 60 percent evaluation is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity. See 38 C.F.R. § 4.71a, Diagnostic Code 5055.

The Veteran was rated under Diagnostic Code 5260 prior to November 28, 2016, and then rated under Diagnostic Code 5055 thereafter.  

Higher than 10 Percent Prior to November 28, 2016

The Veteran received a VA joints examination in February 2010, and there was left knee instability, pain, and weakness.  The Veteran could stand for 15 to 30 minutes, and was able to walk one to three miles.  He also occasionally wore a brace.  The examiner noted the diagnosis of left knee chondromalacia patella and meniscus degeneration, and indicated it had mild to moderate effects on his usual daily activities, including shopping chores, and bathing.  The examiner, however, did not record the Veteran's range of movement.

An addendum opinion to the February 2010 VA examination was provided in October 2010, and there was objective evidence of pain with active motion on the left side.  Left knee flexion was documented at zero to 125 degrees, and left knee extension was normal.

During a November 2010 orthopedic surgery consultation, the Veteran indicated that his left knee pain was worsening, and there was instability and locking.  

The Veteran received a VA knee and lower leg examination in January 2014.  Left knee flexion ended at 125 degrees, and painful motion began at 85 degrees for both initial and repetitive-use ranges of motion.  There was no limitation of extension.    The Veteran had less movement than normal, pain on movement, and interference with sitting, standing, and weight-bearing with his left knee.  The Veteran regularly wore a knee brace, and his disability affected moderate to prolonged ambulation, frequent knee bending activities, and restricted occupational activities.

Regarding the period prior to November 28, 2016, the VA examinations show that flexion had been 125 degrees and there have been no limitations on extension.  Therefore, the Veteran does not qualify for a higher evaluation for this time period, based on limitation of flexion, because it was not limited to 16 to 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  The Veteran is not entitled to a separate compensable evaluation for limitation of flexion because it was not limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under the holding in Correia v. McDonald, 28 Vet. App. 158 (2016), a VA examination of the joints must, wherever possible, include the results of range of motion testing on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint in compliance with 38 C.F.R. § 4.59 (2017).  Because the period before the Veteran's surgery in July 2014 is so remote, the Board finds that current testing under Correia would not assist in any assessment of knee impairment for this earlier time period. As such, there is no need to conduct additional development for this period. 

The Veteran was not entitled to a separate compensable evaluation for recurrent subluxation or lateral instability prior to November 28, 2016 because the record does not show that it was at least slight. See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  He reported instability during treatment in November 2010, but there was no instability at his January 2014 VA examination.  The record does not show left knee ankylosis, dislocated semilunar cartilage, impairment of the tibia and fibula, and genu recurvatum. Therefore, Diagnostic Codes 5256, 5258, 5262, and 5263 are not applicable.

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, the Board is required to consider the Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the appropriate limitation of motion diagnostic codes.  At the January 2014 VA examination, the Veteran reported that he did not have any flare ups, but there was pain on movement in the left knee.  While the record shows complaints of pain, the currently assigned 10 percent evaluation contemplates this.  Therefore, the record does not show that the Veteran is entitled to an evaluation in excess of 10 percent for his left knee disability prior to November 28, 2016.

Beginning January 1, 2018

From November 28, 2016 to January 1, 2018, the Veteran's left knee disability was assigned a 100 percent rating under Diagnostic Code 5055.  As the maximum benefit possible was assigned during this period, the Board finds that no higher or additional ratings for the Veteran's left knee disability are possible during this period. As such, an increased rating for a left total knee replacement from November 28, 2016 to January 1, 2018 is not warranted.

The Veteran received a VA knee and lower leg examination in March 2017 and the Veteran reported that he did not have flare ups of the knee.  Left knee flexion was zero to 125 degrees, and extension was 125 to zero degrees.  There was no pain on examination and no pain with weight bearing, non-weight bearing, or passive range of motion.  There was also no localized tenderness on palpation, objective evidence of crepitus, muscle atrophy, or ankylosis.  There was no history of recurrent subluxation and no history of lateral instability.  Joint stability testing was also performed, but it revealed no joint instability.  

Based on the evidence of record, the Board finds that the preponderance of the evidence is against finding that a rating in excess of 30 percent for the Veteran's left knee disability is warranted beginning January 1, 2018.  There is no evidence of limitation of extension of the left knee to greater than 30 degrees, which is necessary for a rating in excess of 30 percent based on limitation of extension.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  As to limitation of flexion, 30 percent is the highest rating warranted.

Under Diagnostic Code 5256, there is no evidence of ankylosis of any kind affecting the left knee. The Veteran has not alleged that his left knee is permanently fixed in a particular position, and the VA examiner affirmatively noted that ankylosis was not present. Range of motion testing also shows that the Veteran is able to move his left knee, which proves his left knee is not ankylosed for VA purposes.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing SAUNDERS ENCYCLOPEDIA AND DICTIONARY OF MEDICINE, NURSING, AND ALLIED HEALTH 68 (4th ed. 1987)).

Under Diagnostic Code 5257, there is no competent evidence of recurrent subluxation or lateral instability during the period on appeal.

Under Diagnostic Code 5262, there is no competent evidence of nonunion of the tibia or fibula. Further there is no evidence of loose movement as contemplated by the rating criteria, with the March 2017 VA examiner noting that the Veteran's left knee was stable in all directions. Thus, the Board finds that an increased rating based on nonunion of the tibia and fibula with loose motion is not warranted, as the Veteran's disability picture does not more nearly approximate that level of severity.

Finally, a 60 percent rating under Diagnostic Code 5055 is not warranted. To warrant an increased 60 percent rating under Diagnostic Code 5055, there must be chronic residuals consisting of severe painful motion or weakness. The March 2017 examiner noted that there was no pain on examination.  The record does not otherwise reflect medical or credible lay evidence of chronic residuals consisting of severe painful motion or weakness.  Thus, based on the evidence of record the Board finds that the Veteran's disability does not more nearly approximate the level of severity contemplated by a 60 percent rating.

In addition, as noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination.  See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  In evaluating the Veteran's level of disability for this period functional loss was considered. 38 C.F.R. §§ 4.40, 4.45.  The evidence shows that the Veteran has complained that he cannot walk distances as before.  However, the VA examiner noted no further loss of function or range of motion due to factors such as weakness, incoordination, fatigability, flare-ups or pain after repetitive testing.  38 C.F.R. §§ 4.40, 4.45, 4.59.  The examiner noted no evidence of pain on passive and active motion or weight bearing and non-weight bearing. Thus, the examiner specifically considered these factors, any additional functional loss and their effects. However, even taking this into consideration there is no evidence of limitation of motion warranting a higher rating, and as such a higher rating is not warranted on this basis.

No additional higher or alternative ratings under different Diagnostic Codes for the left knee can be applied during this period, as none of the remaining Diagnostic Codes covering disabilities could result in a rating in excess of 30 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5257-5260, 5263. The Veteran does not have a scar associated with his left knee disability that is unstable, painful, limits the motion of the affected joint, or covers an area exceeding 144 square inches, and therefore a separate compensable rating for a scar associated with the Veteran's total left knee replacement is not warranted at this time.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an increased rating in excess of 30 percent for the Veteran's service connected left knee disability beginning January 1, 2018. As such, the benefit-of-the-doubt doctrine is inapplicable.  38 C.F.R. § 4.3. For these reasons, the claim is denied.

The Board recognizes that, in the case of Sharp v. Shulkin, 29 Vet. App. 26 (2017), the United States Court of Appeals for Veterans Claims (Court) noted that for a joint examination to be adequate, the examiner "must express an opinion on whether pain could significantly limit" a veteran's functional ability, and that determination "should, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups."  Furthermore, the Court stated that the examiner must "obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment [resulting from flare-ups] from the veterans themselves."  Sharp, 29 Vet. App. at 34.  The examiner must also "offer flare opinions based on estimates derived from information procured from relevant sources, including the lay statements of veterans," and the examiner's determination "should, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.  Id. at 10.

Here, the most probative evidence for the period beginning January 1, 2018 indicates that the Veteran did not experience any flare ups with his left knee.  As such, a remand for evidentiary development due to Sharp would not be warranted.  


ORDER

Entitlement to service connection for a right hand disability is denied.  

Entitlement to service connection for cervical spondylosis is denied.  

Entitlement to an increased rating in excess of 10 percent for left knee patellar chondromalacia and medical meniscus degeneration prior to November 28, 2016, and in excess of 30 percent beginning January 1, 2018 is denied


REMAND

Sleep Apnea

Pursuant to the December 2016 Board remand, the Veteran received a VA sleep apnea examination in March 2017.  The examiner opined that the current sleep apnea was less likely than not incurred in or caused by an in-service injury, event, or illness, because the claims folder was silent for complaints, a diagnosis, or therapy of obstructive sleep apnea.  The examiner, however, did not adequately address the Veteran's wife's lay statement that the Veteran returned from service with a serious snoring problem and he gets up at night startled, and it keeps both of them from sleeping and resting adequately.  The Board notes that a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not consider the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23, 39-40 (2007) (finding a medical examination inadequate where the examiner impermissibly ignored the appellant's lay assertions regarding onset of symptoms or injury during service).  Accordingly, the Board finds that another nexus opinion regarding the Veteran's claim for service connection for sleep apnea is needed.

Accordingly, the case is REMANDED for the following action:

1.  Return the file to the March 2017 VA examiner for an addendum opinion on the nature and etiology of the Veteran's sleep apnea.  If that examiner is unavailable, the claims file must be made available to another examiner.  

The examiner is asked to opine as to whether it is as least as likely as not (50 percent probability or more) that the Veteran's sleep apnea had its onset in service or is otherwise the result of an incident in service.

The examiner should consider all evidence, including lay statements from the Veteran and his wife, of record.  Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record.

2.  Thereafter, readjudicate the claim.  If the benefit sought remains denied, furnish a supplemental statement of the case to the Veteran and his representative, and afford them the appropriate period for response before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


